                                                                                                                          FILED
                                                                                                                 2019 Nov-12 PM 03:30
                                                                                                                 U.S. DISTRICT COURT
                                                                                                                     N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              MIDDLE DIVISION

    KULVINDER SINGH GHOTRA,                                 )
                                                            )
          Petitioner,                                       )
                                                            )
    v.                                                      )    Case No.:4:19-cv-01498-LSC-JEO
                                                            )
    WILLIAM P. BARR, et al.,                                )
                                                            )
          Respondents.                                      )

                                     MEMORANDUM OPINION

         On October 15, 2019, the magistrate judge filed a report and recommendation

that this petition for habeas corpus relief, filed pursuant to 28 U.S.C. § 2241, be

dismissed as moot due to the petitioner’s October 2, 2019, release from ICE custody

and removal to his native country of India. (Doc. 7). No party filed timely

objections, although advised of their right to do so. 1

         Having now carefully reviewed and considered de novo all the materials in

the file, the Court ADOPTS the magistrate judge’s report and ACCEPTS his

recommendation. The Court finds that the writ of habeas corpus is due to be

DISMISSED AS MOOT.




1
 The Court notes that various pleadings sent to the petitioner has been returned as undeliverable due to the fact that
he has been released. (See Docs. 8 &9).

                                                          1
The Court will enter a separate Final Order.

DONE and ORDERED on November 12, 2019.



                                    _____________________________
                                           L. Scott Coogler
                                     United States District Judge
                                                                160704




                                   2
